Appeal from a judgment of the Supreme Court (Harris, J.), entered February 17, 1994 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for failure to state a cause of action.
Petitioner was convicted in 1968 of the crime of murder in the first degree and was sentenced to a term of imprisonment of 15 years to life. Petitioner commenced the instant proceeding contending, inter alia, that the Department of Correctional Services failed to credit him with good time and the Division of Parole failed to allow his release on parole. The record discloses that petitioner did not serve either the Department of Correctional Services or the Division of Parole. In any event, petitioner was not entitled to good-time credit against his life sentence, and his conclusory contention that *928he should have been released on parole is unsupported by any coherent argument. Consequently, Supreme Court properly dismissed the petition. Further, to the extent that petitioner raises issues in his application that could be construed as a request for habeas corpus relief, the issues raised could have been raised on direct appeal or in a motion pursuant to CPL article 440, and nothing in this case merits departure from traditional orderly procedure.
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.